Defendant in the above-entitled cause was convicted of the crime of assault with intent to commit murder, and has appealed to this court. A transcript of the record has been filed, but there has been no appearance by brief on behalf of appellant.
We have examined the record for fundamental error. The information states a public offense, and the verdict finds the defendant guilty of the offense charged. The minutes show that the proceedings were regular in all respects and that the court committed no error of law in the trial.
The judgment is therefore affirmed. *Page 261